Donald R. Guerra, Esq. Village Attorney, Sloan
We acknowledge receipt of your letter inquiring whether a village may pass a local law to prevent people from sitting in their automobiles with their motors idling in excess of three minutes. We assume the purpose of such an enactment would be to help control air pollution, reduce noise and conserve energy.
The Vehicle and Traffic Law, such as in §§ 1600 and 1604, preempts to the State the control and regulation of motor vehicle operation except as the State authorizes local control and regulation.
Vehicle and Traffic Law § 1640, subdivision a, paragraph 6, authorizes a city or village, with respect to highways within its corporate limits, including private roads open to public motor vehicle traffic and subject to the limitations imposed by Vehicle and Traffic Law § 1684, to prohibit, restrict or limit the stopping, standing or parking of vehicles, and subdivision b thereof authorizes a city or village to prohibit, restrict or limit the stopping, standing or parking of vehicles upon property owned or leased by the city or village. Vehicle and Traffic Law § 1640-a, subdivision 1 authorizes a city or village, or a town outside of a village, in relation to shopping centers, to regulate traffic and paragraph 8 specifically grants the authority to prohibit, regulate, restrict or limit the stopping, standing or parking of vehicles in specified areas of the shopping center parking area.
Vehicle and Traffic Law § 1684 provides, in part, in relation to local traffic controls:
  "* * * nor shall any ordinance, rule or regulation affecting traffic or stopping, standing or parking on state highways maintained by the state be effective unless or until approval in writing has been obtained from the department of transportation * * *."
Vehicle and Traffic Law § 1200 provides as follows:
"§ 1200. Basic Rules
  "(a) When stopping is prohibited by this article, or by local law, ordinance, order, rule or regulation, no person shall stop, stand or park a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.
  "(b) When standing is prohibited by this article, or by local law, ordinance, order, rule or regulation, no person shall stand or park a vehicle, whether occupied or not, but may stop temporarily for the purpose of and while actually engaged in receiving or discharging passengers.
  "(c) When parking is prohibited by this article, or by local law, ordinance, order, rule or regulation, no person shall park a vehicle, whether occupied or not, but may stop or stand temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.
  "(d) When official signs have been posted prohibiting, restricting or limiting the stopping, standing or parking of vehicles on any highway, no person shall stop, stand or park any vehicle in violation of the restrictions stated on such signs."
Vehicle and Traffic Law §§ 129, 145 and 147 provide, respectively, as follows:
"§ 129. Park or parking
  "Means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers."
"§ 145. Stand or standing
  "Means the stopping of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers."
"§ 147. Stop and stopping
  "When prohibited means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal."
The Suffolk County Sanitary Code Article 10, § 27, subd (a) contains a prohibition, similar to that contemplated in your inquiry, which was upheld in People v Babylon Transit, Inc., in the Appellate Term for the Ninth and Tenth Judicial Districts of the Second Judicial Department (NYLJ 12/19/77, p 17 col 5). Another similar provision in the Administrative Code of the City of New York § 1403.2-11.15 was approved in State v Manhattan Transit Co., 58 A.D.2d 758. See, also, Environmental Conservation Law § 19-0709, Public Health Law §347, subd 1, par c, and 6 NYCRR Part 218.
In our opinion, a village may adopt a local law to prevent people from sitting in their automobiles with their motors idling in excess of three minutes but no such local law can apply to a state highway in the village maintained by the state unless the local law is approved in writing by the Department of Transportation.
The regulation and prohibition you wish to create would not apply under the exception contained in Vehicle and Traffic Law § 147, namely, when it is necessary to stop a motor vehicle to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.
There is no need for local action to prevent a stopped, unattended motor vehicle from being left idling as that is already prohibited under Vehicle and Traffic Law § 1210.